Case 19-67248-lrc     Doc 43     Filed 09/03/20 Entered 09/03/20 10:12:59         Desc Main
                                 Document      Page 1 of 3




  IT IS ORDERED as set forth below:




  Date: September 3, 2020
                                                        _____________________________________
                                                                   Lisa Ritchey Craig
                                                              U.S. Bankruptcy Court Judge


 _______________________________________________________________

                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

 IN RE                                        :      CHAPTER 13
                                              :
 FELICIA LAVERNE JAMES,                       :      CASE NO. 19-67248-LRC
                                              :
      Debtor.                                 :
 __ __ __ __ __ __ __ __ __ __ __             :    __ __ __ __ __ __ __ __ __ __ __
 CAPITAL ONE AUTO FINANCE, A                  :
 DIVISION OF CAPITAL ONE, N.A.,               :
                                              :
       Movant,                                :
                                              :      CONTESTED MATTER
 v.                                           :
                                              :
 FELICIA LAVERNE JAMES, Debtor;               :
 DARIEN JAMES, Codebtor; and                  :
 MELISSA J. DAVEY, Trustee,                   :
                                              :
       Respondents.                           :
                                              :



                                          ORDER
       This matter came on for hearing September 1, 2020, on the Motion for Relief from

Automatic Stay and Codebtor Stay ("Motion") filed August 9, 2020, by Capital One Auto
Case 19-67248-lrc      Doc 43     Filed 09/03/20 Entered 09/03/20 10:12:59            Desc Main
                                  Document      Page 2 of 3




Finance, a division of Capital One, N.A. ("Movant")(Doc. No. 39). Movant claims a security

interest in Debtor and Codebtor's vehicle: 2018 CHEVROLET TRUCK Silverado 1500

Extended Cab LT 2WD, VIN: 1GCRCREC0JZ348321 (the "Collateral"). Movant, by counsel,

filed a Certificate of Service and contends proper service of the Motion. Neither Debtor,

Codebtor, nor Chapter 13 Trustee opposed the Motion; accordingly, it is hereby

       ORDERED that the automatic stay imposed under 11 U.S.C. Section 362 and Codebtor

Stay of Section 1301 are modified to the extent necessary to allow Movant to recover and

dispose of the Collateral in a commercially reasonable manner, to pay the expenses of

disposition and the lawful claim of Movant, and to remit to Trustee any remaining sale proceeds.

Movant may also proceed with collection under nonbankruptcy law against the nonfiling

Codebtor; alternatively, if the disposition results in a deficiency, Movant may amend its claim

filed in this case, subject to objection. The Court ORDERS that Rule 4001(a)(3) does not apply.

                                    [END OF DOCUMENT]

PREPARED and PRESENTED BY:
The Law Office of                                   NO OPPOSITION TO:
LEFKOFF, RUBIN, GLEASON & RUSSO,                    Chapter 13 Trustee
P.C.
Attorneys for Movant
                                                    By:_______/S/_________with express
                                                    permission
By:       /S/                                          Mandy K, Campbell
  Craig B. Lefkoff                                      Ga. State Bar No. 142676
  Ga. State Bar No. 445045                          Office of the Chapter 13 Trustee
                                                    Suite 200
5555 Glenridge Connector                            260 Peachtree Street, NW
Suite 900                                           Atlanta, GA 30303
Atlanta, Georgia 30342
(404) 869-6900
clefkoff@lrglaw.com
Case 19-67248-lrc       Doc 43   Filed 09/03/20 Entered 09/03/20 10:12:59   Desc Main
                                 Document      Page 3 of 3




                                  DISTRIBUTION LIST


Craig B. Lefkoff, Esq.
Lefkoff, Rubin, Gleason & Russo, P.C.
5555 Glenridge Connector
Suite 900
Atlanta, Georgia 30342

Felicia Laverne James
9759 Owen Parkway
Jonesboro, GA 30238

Darien James
9759 Owen Parkway
Jonesboro, GA 30238

Stacey L. Butler
The Bankruptcy Law Group, LLC
Suite A
155 Eagles Walk
Stockbridge, GA 30281

Melissa J. Davey
Chapter 13 Trustee
Suite 200
260 Peachtree Street, NW
Atlanta, GA 30303
